 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 812 
In the House of Representatives, U. S.,

March 2, 2010
 
RESOLUTION 
Recognizing the significant contributions of the Military Working Dog Program to the United States Armed Forces. 
 
 
Whereas the Military Working Dog Program, or K–9 Corps, was developed in 1942, shortly after the United States entered World War II;  
Whereas all four branches of the United States Armed Forces as well as other government agencies, including the Secret Service, Central Intelligence Agency, and Transportation Security Administration, use Military Working Dogs in service to the country;  
Whereas Military Working Dogs are trained in explosive detection, narcotic detection, sentry, patrol, tracking, and other specific areas;  
Whereas Military Working Dogs, through their training, have prevented injuries and saved the lives of thousands of United States citizens;  
Whereas more than 19,000 Military Working Dogs were acquired by the United States Armed Forces during World War II and of those 19,000, a little more than 10,000 Military Working Dogs were utilized in the war effort;  
Whereas more than 1,500 Military Working Dogs were employed during the Korean War and 4,500 in the Vietnam War;  
Whereas, since September 11, 2001, Military Working Dogs have served in Iraq and Afghanistan and have been employed in detection work as part of homeland security and defense efforts;  
Whereas today approximately 2,000 Military Working Dogs serve at nearly 170 United States military bases worldwide, including bases in 40 States and 3 United States territories;  
Whereas retired Military Working Dogs are recognized for their lifetime of service in the United State Armed Forces; and  
Whereas charitable organizations and community groups are recognized for their work in coordination with the Department of Defense to help bring Military Working Dogs stationed overseas home to the United States for adoption when their active duty days are over and provide support to active K–9 military teams worldwide: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significant contributions of the Military Working Dog Program to the United States Armed Forces;  
(2)honors active and retired Military Working Dogs for their loyal service and dedication to protecting the men and women of the United States Armed Forces; and  
(3)supports the adoption and care of these quality animals after their service is over.  
 
Lorraine C. Miller,Clerk.
